DETAILED ACTION
This is response to Application 17/063,362 filed on 10/05/2020 in which claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 4, 5, 9, 10, 14, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund et al. (US 2020/0344818 A1) in view of Papasakellariou (US 2016/0100422 A1).

1. Regarding claims 1 and 11, Hoglund teaches an information processing method and terminal device (Figures 7 and 8, Paragraphs [0029] and [0075] to [0080]) comprising: 
receiving, by a terminal device, a random access response grant sent by a network device, wherein the random access response grant comprises a resource allocation field, and the resource allocation field indicates a resource block allocated to the terminal device (Paragraphs [0029] and [0075] to [0080] user equipment has a plurality of options to select for use; options comprise physical resource blocks),
determining, by the terminal device based on the resource allocation field, the resource block allocated to the terminal device (Paragraphs [0029] and [0075] to [0080] user equipment has a plurality of options to select for use; options comprise physical resource blocks) and 
sending, by the terminal device, the first Msg3 to the network device on the allocated resource block in response to the random access response grant being used for the scheduling of the first Msg3; or sending, by the terminal device, the second Msg3 to the network device on the allocated resource block in response to the random access response grant being used for the scheduling of the second Msg3 (Paragraphs [0012], [0029] and [0075] to [0080] grant included in RAR for Msg3 transmission).
Hoglund does not explicitly disclose wherein in response to the random access response grant being used for scheduling of a first message 3 (Msg3), the resource 
(a) one resource block, 
(b) two resource blocks, 
(c) three resource blocks, 
(d) six resource blocks;
in response to the random access response grant being used for scheduling of a second Msg3 which is used for data transmission, the resource allocation field comprises N bits, wherein N is a positive integer, the resource allocation field is at least capable of indicating resource allocation of one of the following (b) — (d) in the narrow band: 
(b) two resource blocks, 
(c) three resource blocks, or 
(d) six resource blocks 
Papasakellariou teaches wherein in response to the random access response grant being used for scheduling of a first message 3 (Msg3), the resource allocation field comprises four bits, the resource allocation field performs resource indication in narrowband based on an uplink resource allocation type 0, and the resource allocation field is capable of indicating resource allocation of one of the following (a) — (d) in the narrowband: 
(a) one resource block, 

(c) three resource blocks, 
(d) six resource blocks; (Papasakellariou paragraph [0101] to [0107] RB assignment for transmission of Msg3 by a UE can be reduced in size)
in response to the random access response grant being used for scheduling of a second Msg3 which is used for data transmission, the resource allocation field comprises N bits, wherein N is a positive integer, the resource allocation field is at least capable of indicating resource allocation of one of the following (b) — (d) in the narrow band: 
(b) two resource blocks, 
(c) three resource blocks, or 
(d) six resource blocks (Papasakellariou paragraph [0101] to [0108] RB assignment for transmission of Msg3 by a UE can be reduced in size). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein in response to the random access response grant being used for scheduling of a first message 3 (Msg3), the resource allocation field comprises four bits, the resource allocation field performs resource indication in narrowband based on an uplink resource allocation type 0, and the resource allocation field is capable of indicating resource allocation of one of the following (a) — (d) in the narrowband: 
(a) one resource block, 
(b) two resource blocks, 
(c) three resource blocks, 

in response to the random access response grant being used for scheduling of a second Msg3 which is used for data transmission, the resource allocation field comprises N bits, wherein N is a positive integer, the resource allocation field is at least capable of indicating resource allocation of one of the following (b) — (d) in the narrow band: 
(b) two resource blocks, 
(c) three resource blocks, or 
(d) six resource blocks 
as taught by Papasakellariou in the system of Hoglund for improved spectral efficiency, coverage and data rates see abstract of Papasakellariou.

2. Regarding claims 6 and 16, Hoglund teaches an information processing method and a network device (Figure 9 and 10 Paragraphs [0029] and [0075] to [0080]) comprising: 
determining, by a network device, a resource block that is allocated to a terminal device and that is used to send a first message 3 (Msg3) or a second Msg3, wherein the second Msg3 is used for data transmission (Paragraphs [0029] and [0075] to [0080] user equipment has a plurality of options to select for use; options comprise physical resource blocks); 
determining, by the network device, a random access response grant, wherein the random access response grant comprises a resource allocation field, and the resource allocation field indicates the resource block allocated to the terminal device Paragraphs [0029] and [0075] to [0080] user equipment has a plurality of options to select for use; options comprise physical resource blocks),, 

 sending, by the network device, the random access response grant to the terminal device; and receiving, by the network device on the allocated resource block, the first Msg3 sent by the terminal device in response to the random access response grant being used for the scheduling of the first Msg3; or receiving the second Msg3 sent by the terminal device in response to the random access response grant being used for the scheduling of the second Msg3 (Paragraphs [0012], [0029] and [0075] to [0080] grant included in RAR for Msg3 transmission).
Hoglund does not explicitly disclose wherein in response to the random access response grant being used for scheduling of a first message 3 (Msg3), the resource allocation field comprises four bits, the resource allocation field performs resource indication in narrowband based on an uplink resource allocation type 0, and the resource allocation field is capable of indicating resource allocation of one of the following (a) — (d) in the narrowband: 
(a) one resource block, 
(b) two resource blocks, 
(c) three resource blocks, 
(d) six resource blocks;
in response to the random access response grant being used for scheduling of a second Msg3 which is used for data transmission, the resource allocation field comprises N bits, wherein N is a positive integer, the resource allocation field is at least 
(b) two resource blocks, 
(c) three resource blocks, or 
(d) six resource blocks 
Papasakellariou teaches wherein in response to the random access response grant being used for scheduling of a first message 3 (Msg3), the resource allocation field comprises four bits, the resource allocation field performs resource indication in narrowband based on an uplink resource allocation type 0, and the resource allocation field is capable of indicating resource allocation of one of the following (a) — (d) in the narrowband: 
(a) one resource block, 
(b) two resource blocks, 
(c) three resource blocks, 
(d) six resource blocks; (Papasakellariou paragraph [0101] to [0107] RB assignment for transmission of Msg3 by a UE can be reduced in size)
in response to the random access response grant being used for scheduling of a second Msg3 which is used for data transmission, the resource allocation field comprises N bits, wherein N is a positive integer, the resource allocation field is at least capable of indicating resource allocation of one of the following (b) — (d) in the narrow band: 
(b) two resource blocks, 
(c) three resource blocks, or 
Papasakellariou paragraph [0101] to [0108] RB assignment for transmission of Msg3 by a UE can be reduced in size). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein in response to the random access response grant being used for scheduling of a first message 3 (Msg3), the resource allocation field comprises four bits, the resource allocation field performs resource indication in narrowband based on an uplink resource allocation type 0, and the resource allocation field is capable of indicating resource allocation of one of the following (a) — (d) in the narrowband: 
(a) one resource block, 
(b) two resource blocks, 
(c) three resource blocks, 
(d) six resource blocks;
in response to the random access response grant being used for scheduling of a second Msg3 which is used for data transmission, the resource allocation field comprises N bits, wherein N is a positive integer, the resource allocation field is at least capable of indicating resource allocation of one of the following (b) — (d) in the narrow band: 
(b) two resource blocks, 
(c) three resource blocks, or 
(d) six resource blocks 
as taught by Papasakellariou in the system of Hoglund for improved spectral efficiency, coverage and data rates see abstract of Papasakellariou.

3.  Regarding claims 2, 7, 12, and 17, Hoglund in view of Papasakellariou teaches wherein in response to the random access response grant being used for the scheduling of the second Msg3, the resource allocation field is further capable of indicating resource allocation of one of: one resource block, four resource blocks, or five resource blocks in the narrowband (Papasakellariou Paragraphs [0101] to [0108] configuration of number of RBs; 6 RBs).

4.  Regarding claims 3, 8, 13 and 18, Hoglund in view of Papasakellariou teaches
in response to N being equal to 4, one of the following situations exists:
(1) the resource allocation field is limited to be only capable of indicating resource allocation of one of the two resource blocks, the three resource blocks, the four resource blocks, the five resource blocks, or the six resource blocks in the narrowband;
(2) the resource allocation field is limited to be only capable of indicating resource allocation of one of one resource block, the two resource blocks, the three resource blocks, the four resource blocks, the five resource blocks, or the six resource blocks in the narrowband; in response to N being equal to 5, the resource allocation field is limited to be only capable of indicating resource allocation of one of one resource block, the two resource blocks, the three resource blocks, the four resource blocks, the five resource blocks, or the six resource blocks in the narrowband (Papasakellariou Paragraphs [0101] to [0108] configuration of number of RBs; 6 successive RBs).




Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 

Park et al. (US 2011/0085509 A1) Figure 8
Lin et al. (US 2021/0058947 A1) Paragraph [0075]
Irukulapati et al. (US 2019/0261407 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DIANE L LO/Primary Examiner, Art Unit 2466